DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-37 and 43-52 are pending.
Claims 18, 43, 44, and 49 are newly amended.
Claims 1-17, 38-42, and 53 are newly cancelled.
Applicant's election with traverse of Group II, claims 18-37 in the reply filed on 05/12/2022 is acknowledged. The traversal is on the ground(s) that Applicant requests joinder of Groups II and III (claims 42-52) because the methods of Groups II and III are now combined into a single claim, and all the claims depend from that claims.  
This is not found persuasive because, as a national stage application filed under 35 U.S.C. 371, grounds for the restriction were based upon a lack of unity of invention, which has not been contested. 
To restate the original restriction requirement, Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of culturing human epithelial cancer cells in a defined media containing a ROCK-inhibitor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nistor et al. (WO2016081554A1, previously referred to as “Neostem” in the action 12/15/2021, included on IDS dating 07/26/2019, hereafter “Nistor”).
Nistor discloses that epithelial tumor cells (paragraph [00380], p105), derived from human cancer-tissue originated spheroids (paragraph [0058], p23) in a defined media containing a ROCK-inhibitor (paragraph [0066], p26)).
The expression “special technical feature” refers to those features that defined a contribution which each of the claimed inventions, considered as a whole makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.
Even though Groups II and III are now combined into a single claim, and all the claims depend from that claims, they are still directed towards different methods that lack unity of invention, and cannot be rejoined.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 18-37 and 43-52, representing Group II, drawn to a method for expanding human epithelial tumor cells in a defined media containing a ROCK-inhibitor are under examination on their merits. 

Claim Interpretation
Claim 18 recites in part “a defined culture medium”. In providing context to the meaning of this term, the specification states, that “in some embodiments, the defined medium comprises serum, for example fetal bovine serum (FBS)” (p3, line 6). On page 15, this definition is clarified to mean “a growth medium suitable for the in vitro or ex vivo cell culture of human or animal cells in which all of the chemical components are known” (lines 2-3), but reiterates that “In some embodiments, the defined medium comprises serum, for example, fetal bovine serum (FBS) or fetal calf serum (FCS)” (lines 4-5). 
Given these definitions, “defined medium” is interpreted as synonymous with “chemically defined medium”. However, this is contradictory to how the term “chemically defined culture medium” is used in the art.
As defined by van der Valk et al. (Toxicology in Vitro, 2010, hereafter “van der Valk”), chemically defined media “does not contain proteins, hydrolysates or any other components of unknown composition” (p1055, Box 1). However, as further defined by van der Valk, serum is a supplement with “with an undefined and variable composition” (Abstract undefined and variable composition, p1053). Therefore, a medium that contains serum cannot be a defined medium, as is understood in the art. More directly, if serum is an “undefined and variable composition” a composition comprising it cannot also be one “in which all of the chemical components are known”.
Therefore, giving the term its broadest possible interpretation, “defined medium”, as recited in claim 18, has not been interpreted as synonymous with “chemically defined medium”, as defined by van der Valk above, but as a cultured medium defined by the chemicals specified to be included.
Additionally, claims 20, 28, 34, and 35 recite the “optionally”. For example, claim 20 recites in part, “optionally selected from a surgical sample, a biopsy sample, a pleural effusion sample, and an ascetic fluid sample. Since these limitations are not essential they have not been considered. 
 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 18-37 and 43-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites in part, “the chemically defined medium does not comprise or is substantially free of a Bone Morphogenic Protein (BMP) inhibitor such as Noggin and a Wnt/β-catenin signaling agonist such as R-spondin-1. It is indefinite because it is both unclear if Noggin and R-spondin-1 are required for the culture medium and because there could be BMP inhibitors or Wnt/β-catenin signaling agonists that are characteristically different than Noggin and R-spondin-1, but are nonetheless capable of functioning as BMP inhibitors or Wnt/β-catenin signaling agonists, respectively.
Claims 19-37 and 43-52 are rejected under 35 U.S.C. 112(b) for their dependency on claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18, 22-27, 30-35, and 43-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nistor et al. (WO 2016/081554 A1, previously cited 12/15/2021, on IDS 07/26/2019, previously referred to as “Neostem”, hereafter “Nistor”) in view of Yamane et al. (Proceeding of the Society for Experimental Biology and Medicine, 1975, hereafter “Yamane”) and Sundstrom et al. (WO 2012/093173 A1, 2012, hereafter “Sundstrom”) as evidenced by Llames et al. (Tissue Engineering, 2015, hereafter “Llames”)

	In regards to claims 18, 23, and 35, Nistor teaches a method of expanding tumor cell clusters or aggregates comprising disassociating the tumor cell clusters or aggregates into single cell suspensions (paragraph [00242]). Nistor is silent on the precision of this disassociation. However, because Nistor teaches that the tumor cell cluster or aggregates were disassociated into “single cell suspensions” without qualification, it is understood that at least a substantial proportion of clusters or aggregates were disassociated in single cell suspensions. Nistor also teaches that the aggregates can be spheroids, and that this is a characteristic of cancer stem cells (paragraph [00155]). Furthermore, Nistor teaches that the cancer cells can come from human patients (Claim 11, paragraph [00157]), and can be at least breast carcinoma cells (claim 6). The specification of the instant application states that epithelial cells may be obtained from breast cancer cells (Specification of instant application, p2, line 25). 
Nistor also teaches that it is known in the art that Rho associated coiled-coil kinase (ROCK) inhibitors (and specifically, Y27632), in combination with fibroblast feeder cells can induce normal and tumor epithelial cells to proliferate indefinitely in vitro (paragraph [0054]). Nistor also teaches that a ROCK inhibitor can be added to the medium composition for tumor aggregates derived from blood (paragraph [00304]) at a concentration between 5 µM to 20 µM (paragraph [00305]).
While Nistor does not teach that a ROCK inhibitor was contacted with epithelial cancer cells specifically, since Nistor teaches that it is known in the art that ROCK inhibitors (and specifically, Y27632), in combination with fibroblast feeder cells can induce normal and tumor epithelial cells to proliferate indefinitely in vitro (paragraph [0054]), a person of ordinary skill in the art would be motivated to modify the method of Nistor and add a ROCK inhibitor because it would induce proliferation of those cells providing a researcher more cells to conduct experiments on. Furthermore, because it is known that in the art that ROCK inhibitors are effective in promoting proliferation of tumorigenic epithelial tissues, it could be done with predictable results and a reasonable expectation of success.
In regards to the medium, Nistor teaches that the medium can contain DMEM:F12 which is a defined medium.
Nistor also does not teach that the medium comprised a bone morphogenic protein (BPM) inhibitor such as Noggin or a Wnt/β-catenin inhibitor such as R-spondin-1.
Nistor does not explicitly teach that the media comprised serum albumin (SA).
However, Yamane teaches that serum albumin can be added to serum-free culture media, and that this helps provide the necessary growth-enhancing factors for in vitro propagation of mammalian cells (p439, column 1, first paragraph). Yamane also teaches that it is known in the art that albumin has a protective role as it has the capacity to trap toxic substances in the culture medium (p439, column 1, first paragraph). Furthermore, Yamane teaches that sarcomas (bone or connective tissues cancer cells) grown in media supplemented with bovine serum albumin expressed significantly greater expansion than cultures were cancer cells were grown without it (Figure 3, p441).
A person of ordinary skill in the arts would be motivated to modify the method of Nistor and add serum albumin to the culture medium because it provides the necessary growth-enhancing factors for in vitro propagation of mammalian cells and could trap toxic substances in the culture medium leading to a better expansion of cells. Furthermore, because Yamane teaches that cultures supplemented with serum albumin lead to greater expansion of cancer cells, it could be done with predictable results and a reasonable expectation of success.
In regards to the step of testing a therapeutic agent or administering that agent to the culture medium, Nistor teaches that circulating tumor cells can be used to study drug effects (paragraph [0049]). Nistor also teaches that at least some of these circulating tumor cells express epithelial markers (paragraph [0050]). However, Nistor is silent on whether a therapeutic agent was administered to a culture medium, specifically, or whether epithelial tumor cell proliferation was measured.
However, Sundstrom teaches a platform for testing anti-cancer agents on human cancer cells in culture (claim 32; claim 23). Sundstrom teaches that a range of agent effects such as growth, proliferation, viability, or migration of tumor cells can be tested by this method (Claim 32). Sundstrom also teaches that this model can be used for testing compounds or treatment regimens that may be effective in tumor reduction or tumor cell death (p26, line 14-15). Furthermore, Sundstrom teaches that because tumor cells, at least, vary from patient to patient, that this method provides the flexibility to allow the effects of this variation to be studied in personalized assays (p8, lines 6-8).
As an example of the method, Sundstrom teaches that cancer cultures were treated with the therapeutic agents Temozolomide or Taxol at differing, and their effects on tumor regression were measured over multiple days (p41, example 19, lines 5-12; figure 9). Sundstrom continues that these agents were poor in reducing tumor growth (meaning tumor cells were resistant to these drugs), but that this was representative of the clinical situation (p41, example 19, lines 14-24).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Nistor, and specifically administer a therapeutic agent to a culture medium comprising tumor cells obtained from a human because it can be effective personalized assays for optimizing drug therapies for cancer patients. Furthermore, because Sundstrom demonstrates that the responsiveness of tumor cells to therapeutic agents can be effectively performed and measured, it can be done with predictable results and a reasonable expectation of success.
Neither Nistor or Sundstrom explicitly teaches that the method provides at least 10% proliferation of the epithelial tumor cells in the culture medium within about 14 days following stapes (A) and (B). However, as Applicant’s disclosure (Claim 18 and specification) indicates that the method steps of claim 18 (A) and (B) are sufficient to induce at least 10% proliferation of the epithelial tumor cells in the culture medium within about 14 days following stapes (A) and (B), and since the method of Nistor, as suggested by Yamane and Sundstrom, carries out these steps, the reference method is deemed to inherently induce at least 10% proliferation of the epithelial tumor cells in the culture medium within about 14 days following stapes (A) and (B) as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

In regards to claim 22 and 24-27, Nistor, as suggested by Yamane and Sundstrom, does not explicitly teach that the epithelial tumor cells substantially retain the clonal diversity of the tumor sample removed from the human patient within about 14 days; that the method provides about 10 to 100% proliferation of the human epithelial tumor cells in the cell culture medium with about 14-5 days; that the method provides at least about 20-30% proliferation within about 7 days, specifically; that the method provides at least about 60% proliferation within about 7 days, specifically; or that the method provided a ratio of about 5:1 to 1000:1, all by following steps (A) and (B). However, as Applicant’s disclosure (Claim 22 and specification, indicates that following steps of claim 18 (A) and (B) are sufficient to induce epithelial tumor cells to substantially retain the clonal diversity of the tumor sample removed from the human patient within about 14 days; provide about 10 to 100% proliferation of the human epithelial tumor cells in the cell culture medium with about 14-5 days; provide at least about 20-30% proliferation within about 7 days, specifically; provide at least about 60% proliferation within about 7 days, specifically; or provide a ratio of about 5:1 to 1000:1, and since the method of Nistor, as suggested by Yamane and Sundstrom, carries out these steps, the reference method is deemed to inherently induce epithelial tumor cells to substantially retain the clonal diversity of the tumor sample removed from the human patient within about 14 days, provide about 10 to 100% proliferation of the human epithelial tumor cells in the cell culture medium with about 14-5 days; provide at least about 20-30% proliferation within about 7 days, specifically; provide at least about 60% proliferation within about 7 days, specifically; or provide a ratio of about 5:1 to 1000:1 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

	In regards to claims 30-31, as above, Nistor teaches that the ROCK inhibitor can be Y27632 (paragraph [0054]). Nistor also teaches that the ROCK inhibitor can be used in a range of 1µM to 20µM (paragraph [00305]) which lies within the range of 0.1 to 1000µM. 
	According to MPEP 2144.044(I), “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

	In regards to claims 32-33, as above, Nistor does not explicitly teach that the media comprised serum albumin (SA).
However, Yamane teaches that serum albumin can be added to serum-free culture media, and that this helps provide the necessary growth-enhancing factors for in vitro propagation of mammalian cells (p439, column 1, first paragraph). Yamane also teaches that it is known in the art that albumin has a protective role as it has the capacity to trap toxic substances in the culture medium (p439, column 1, first paragraph). Furthermore, Yamane teaches that sarcomas (bone or connective tissues cancer cells) grown in media supplemented with bovine serum albumin, specifically, expressed significantly greater expansion than cultures were cancer cells were grown without it (Figure 3, p441).
Finally, Yamane teaches that 1% BSA was used for cancer cell cultures (Figure 3, p441) which is the same as 10mg/mL BSA which lies within the range of 0.5 to 20mg/mL.
According to MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
A person of ordinary skill in the arts would be motivated to modify the method of Nistor and add serum albumin to the culture medium because it provides the necessary growth-enhancing factors for in vitro propagation of mammalian cells and could trap toxic substances in the culture medium leading to a better expansion of cells. Furthermore, Yamane teaches that cultures supplemented with serum albumin at a concentration of 10mg/mL lead to greater expansion of cancer cells specifically, it could be done with predictable results and a reasonable expectation of success.

In regards to claims 34, as above Nistor teaches that it is known in the art that Rho associated coiled-coil kinase (ROCK) inhibitors (and specifically, Y27632), in combination with fibroblast feeder cells can induce normal and tumor epithelial cells to proliferate indefinitely in vitro (paragraph [0054]).
While Nistor is silent on whether the feeder cells were non-proliferating, as evidenced by Llames, feeder cells are a “layer of cells unable to divide, which provides extracellular secretions to help another cell proliferate” (Abstract, p345). Therefore, the fibroblast feeder cells, as taught by Nistor, are deemed to also be non-proliferating.

In regards to claims 43-45, as above, while Nistor teaches that tumor cells can be disassociated suspensions (paragraph [00242]), and circulating tumor cells can be used to study drug effects (paragraph [0049]), Nistor is silent on whether a therapeutic agent was administered to a culture medium of disassociated tumor cell aggregates, or specifically whether a therapeutic agent was added on the same day, a least one day follow, or within 7 days following disassociation.
However, as above Sundstrom teaches a platform for testing anti-cancer agents on human cancer cells in culture (claim 32; claim 23). Sundstrom teaches that a range of agent effects such as growth, proliferation, viability, or migration of tumor cells can be tested by this method (Claim 32). Sundstrom also teaches that this model can be used for testing compounds or treatment regimens that may be effective in tumor reduction or tumor cell death (p26, line 14-15). Furthermore, Sundstrom teaches that because tumor cells, at least, vary from patient to patient, that this method provides the flexibility to allow the effects of this variation to be studied in personalized assays (p8, lines 6-8).
More specifically, Sundstrom teaches that in at least one experiment tumor cells were preincubated in well plates for 24-hours before test agents were added (p2, lines 1-2. Sundstrom further teaches that this method allowed more than 85,000 compounds to be screened (p2, lines 3-5).
Sundstrom further teaches that after disassociation, incubation can allow un-disassociated cells to fall to the bottom leaving disassociated cells in suspension (p14, lines 14-16).
A preincubation period of 24 hours lies within the range of about 1-7 days and at least day, and is close being on the same day as the disassociation step.
In regards to overlapping ranges MPEP 2144.044(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Additionally, in regards to when amounts are close MPEP 2144.044(I) states, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.
A person of ordinary skill in the arts would be motivated to administer the therapeutic agent after a pre-incubation of a day because it would allow for better separation of disassociated and un-disassociated cells which would lead to purer cell populations which would give more accurate results when testing patient-specific responses to tumor drugs. Furthermore, because Sundstrom teaches that a 24hr pre-incubation is effective for testing large numbers of compounds, it could be done with predictable results and a reasonable expectation of success.

In regards to claims 46-48, as above, Nistor is silent on whether epithelial tumor cell proliferation was measured. 
However, as above Sundstrom teaches a platform for testing anti-cancer agents on human cancer cells in culture (claim 32; claim 23). Sundstrom teaches that a range of agent effects such as growth, proliferation, viability, or migration of tumor cells can be tested by this method (Claim 32). Sundstrom also teaches that this model can be used for testing compounds or treatment regimens that may be effective in tumor reduction or tumor cell death (p26, line 14-15). Furthermore, Sundstrom teaches that because tumor cells, at least, vary from patient to patient, that this method provides the flexibility to allow the effects of this variation to be studied in personalized assays (p8, lines 6-8).
As an example of the method, Sundstrom teaches that cancer cultures were treated with the therapeutic agents, and their effects on tumor regression were measured over multiple days (p41, example 19, lines 5-12; figure 9). More specifically, Sundstrom teaches that the effects of the drug AraC on proliferation over a span of 1 to 10 or 11 days (Figure 8) or the drugs Taxol or TMZ over a span of 1-13 days which lies within or overlaps with the days of about 14 days, 14 to 5 days, or about 7-5 days.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Nistor, measure tumor proliferation over a span of about 14 days, 14 to 5 days, or about 7-5 days because it would allow for the measuring of the efficacy of a drug over time which would better personalized assays for optimizing drug therapies for cancer patients. Furthermore, because Sundstrom demonstrates that the response of cells to therapeutic agents can effectively be quantified over this time, it can be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Nistor, Yamane, and Sundstrom renders the invention unpatentable as claimed.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nistor, in view of Yamane, and Sundstrom, as applied to claims 18, 22-27, 30-35, and 43-48 above, and further in view of Comley (Drug Discovery World Winter 2013/14, 2013, hereafter “Comley”).

In regards to claim 19, Nistor does not explicitly teach that the cancer cells were cultured in a tissue plate having a low binding surface.
However, as taught by Comley, plates with a low attachment surface drive spheroid formation, allow for the formation and growth of a single spheroid per well with reproducible size which are properties critical for drug discovery applications (p43, Figure 5; p47, column 1; p56, Discussion).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Nistor, as suggested by Yamane and Sundstrom, and use low attachment surface plates because it would readily form cancer spheroids which would allow for more effective testing of anti-cancer agents (drugs). Furthermore, because these plates are engineered for this purpose, it can be done with predictable results and a reasonable expectation of success.

In regards to claim 20-21, as above, Nistor teaches that the cancer cells can come from human patients (Claim 11, paragraph [00157]), and can be at least breast carcinoma cells (claim 6).
Therefore, the combined teachings of Nistor, Yamane, Sundstrom, and Comley renders the invention unpatentable as claimed.

Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nistor, in view of Yamane, and Sundstrom, as applied to claims 18, 22-27, 30-35, and 43-48 above, and further in view of van der Valk et al. (Toxicology in Vitro, 2010, hereafter “van der Valk”).

In regards to claims 28-29, Nistor teaches that the medium was “serum free” (paragraph [0058]).
However, van der Valk teaches that serum is commonly used to maintain and proliferate cells, and that fetal bovine serum (FBS) serves most purposes and is the present standard (Introduction, p1044). van der Valk continues that FBS is a complex mixture of different factors and contains a large number of components like growth factors, proteins, vitamins, trace elements, hormones, etc., essential for growth and maintenance of cells (Introduction, p1044). Additionally, Nistor teaches examples of use of FBS from 0.1% to 10%, which overlaps with the range of 1-5%.
According to MPEP 2144.044(I), “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Nistor and use serum, and specifically FBS, because it would promote proliferation and healthy maintenance of cells. Furthermore, because van der Valk teaches that FBS is the standard in the art it could be done with predictable results and a reasonable expectation of success.
It is noted that, as discussed above, van der Valk prefers serum-free media. However, this does not constitute a teaching away because a person of ordinary skill in the arts would recognize that serum supplementation is still beneficial even if serum-free media is optimal. It should be noted that serum-free media still requires additional nutrient supplementation in the absence of serum. Therefore, “serum-free media” is not simply media lacking serum.
Therefore, the combined teachings of Nistor, Yamane, Sundstrom, and van der Valk renders the invention unpatentable as claimed.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Nistor, in view of Yamane and Sundstrom, as applied to claims 18, 22-27, 30-35, and 43-48 above, and further in view of Gangavarapu et al. (Current Protocols in Toxicology, 2011, hereafter “Gangavarapu”), 

In regards to claim 36, Nistor teaches that spheroids were gently disassociated by exposure to collagenase IV (paragraph [00250]). While collagenase IV is different from collagenase I or II, or a non-clostridial protease, it would be expected to function similarly to those enzymes.
However, in the event that it is not, Gangavarapu teaches a method of disassociating cells from tissues utilizing collagenase II (p10, Secondary digestion solution). Gangavarapu also teaches that this method was able disassociate prostate tumor populations (Abstract, p1).
A person of ordinary skill in the arts would be motivated to modify the method of Nistor because different collagenases may be more efficient in disassociating different tissues which would maximize tissue use and save time and expenses. Furthermore, because Gangavarapu teaches that collagenase II was effective in disassociating tissues, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Nistor, Yamane, Sundstrom, and Gangavarapu renders the invention unpatentable as claimed.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nistor, in view of Yamane and Sundstrom, as applied to claims 18, 22-27, 30-35, and 43-48 above, and further in view of Maiese et al. (TRENDS in Pharmacological Sciences, 2003, hereafter “Maiese”) and Pierzchalska et al. (BioTechniques, 2012, hereafter “Pierzchalska”).

In regards to claim 37, Nistor is silent on whether the media comprises nicotinamide.
However, Maiese teaches that nicotinamide (the amide form of vitamin B3) is an essential cellular nutrient (Abstract, p228). Maiese also cites know experiments were nicotinamide was added to cell cultures at a concentration of 12.5mM, which lies within the range of 0.1 to 1000mM, and that this promoted cellular survival (p231, Table 1).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Maiese and add nicotinamide because it is essential for cellular survival. Furthermore, because Maiese teaches it can promote cellular survival at concentrations between of 0.1 to 1000mM, it could be done with predictable results and a reasonable expectation of success. 
In regards to Wnt3a, Nistor teaches that Wnt3a was tested at a concentration of 1-20 ng/ml, which lies within the range of 0.1 to 10,000 ng/mL (Table 4, p98-100).
In regards to the BMP inhibitor Noggin, as above, while Nistor does not explicitly teach that is was used in culture media, Nistor nonetheless teaches that is can be used as a survival factor, and that it promotes proliferation and inhibits apoptosis.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Nistor, as suggested by Yamane and Sundstrom, and add the BMP inhibitor Noggin because it would promote survival and proliferation of cells.
	Additionally, Pierzchalska teaches that epithelial organoids cab be supported by the addition of Noggin at 100 ng/mL and R-spondin 1 at greater than 500ng/mL (p307, column 2), which lie within the ranges of 0.1-10,000 ng/mL for both compounds. Furthermore, Pierzchalska teaches that high levels of R-spondin 1 are essential for supporting Wnt signaling in proliferating cells (p307, column 2).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Nistor, as suggested by Yamane and Sundstrom, and add Noggin and R-spondin 1 at concentration between 0.1-10,000 ng/mL because it would support proliferation of these cells. Furthermore, because Pierzchalska teaches that epithelial cell organoids can effectively be cultured with these compounds and at these concentrations, it could be done with predictable results and a reasonable expectation of success.
	Finally, as above, Nistor teaches that the ROCK inhibitor can be Y27632 (paragraph [0054]). Nistor also teaches that the ROCK inhibitor can be used in a range of 1µM to 20µM (paragraph [00305]) which lies within the range of 0.1 to 1000µM.
	According to MPEP 2144.044(I), “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Therefore, the combined teachings of Nistor, Yamane, Sundstrom, Maiese, and Pierzchalska renders the invention unpatentable as claimed.

Claims 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nistor, in view of Yamane and Sundstrom, as applied to claims 18, 22-27, 30-35, and 43-48 above, and further in view of Kubben et al. (Gut, 1994, Hereafter “Kubben”).

In regards to claims 49-50, neither Nistor or Sundstrom teaches that the step of measuring epithelial tumor cell proliferation comprised measuring a cellular proliferation marker, or specifically one or more of BrdU, Ki-67, or PCNA.
However, Kubben teaches both that BrdU and PCNA can be measured to determine cancer proliferation (Abstract, p530). Additionally, Kubben teaches methods that use immunoreactivity, such as BrdU and PCNA, are advancements over other techniques because they are less labor intensive and do not require use of radioactive materials (p530, column 1), Furthermore, Kubben teaches that BrdU and PCNA could be used to measure proliferation over time (p531, Figure 1).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Nistor, as suggested by Yamane and Sundstrom, and measure proliferation with a proliferation marker, and specifically BrdU or PCNA because it can be effective in identifying tumor growth over time, safer than other methods, and because it would save time. Furthermore, because Kubben is successful in measuring tumor proliferation with BrdU or PCNA is could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Nistor, Yamane, Sundstrom, and Kubben renders the invention unpatentable as claimed.

Claims 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nistor, in view of Yamane, and Sundstrom, as applied to claims 18, 22-27, 30-35, and 43-48 above, and further in view of Bedner et al. (Experimental Cell Research, 2000, hereafter “Bedner”).

In regards to claims 51-52, neither Nistor or Sundstrom teaches that the step of measuring epithelial tumor cell comprised measuring a cellular apoptosis markers such as FLICA, PARP, DRAQ5, DRAQ7, or TUNEL.
However, Bedner teaches that both FLICA and TUNEL can be measured to cancer cell apoptosis (Abstract, p308). Bedner teaches that FLICA is efficient because only cell with active pro-apoptotic enzymatic activity (activated caspases) are labelled (p309). Bedner also teaches that there was a strong correlation between the apoptotic indices estimated by FLICA and TUNEL when exposed to apoptosis-inducing drug (p312, Figure 4, p313, column 1).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Nistor, as suggested by as suggested by Yamane and Sundstrom, and measure apoptosis and with apoptosis markers such as FLICA, PARP, DRAQ5, DRAQ7, or TUNEL because it can be used to determine regression of tumors in response to drugs which can be used to determine the effectiveness of those drugs. Furthermore, because Bedner teaches that marker assays such as FLICA and TUNEL are efficient in measuring pro-apoptotic markers it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Nistor, Yamane, Sundstrom, and Bedner renders the invention unpatentable as claimed.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/               Examiner, Art Unit 1632                                                                                                                                                                                         

/RAM R SHUKLA/           Supervisory Patent Examiner, Art Unit 1635